DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are pending.


REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record
Claims 1-12 are allowed.

Regarding claim 1, the following is an examiner’s statement of reasons for allowance.
The prior art, separately or in combination, as described in the prosecution history, teach some aspects of the current claimed invention.
Melikov et al. (US 2012/0199003 A1) teaches an air distribution control unit or a filtration/ventilation unit which is portable and can be mounted on or integrated in furniture e.g. as a cabinet of at the head region of a bed. The filtration/ventilation unit cleanses air from a person/patient by aspirating the person's/patient's exhalation air into the filtration/ventilation unit. To construct an at least partly isolated area around the patient, filtered air can be directed e.g. vertically out of the filtration/ventilation unit to perform an air curtain. Use of the filtration/ventilation unit reduces the risk of dissipation of air-borne diseases and health hazardous matter, and reduces the amount of air to ventilate a room with patients.
Carr (US 2014/0363333 A1) teaches a system producing a predictably shaped and minimally intrusive air barrier that may comprise an airborne disinfectant, to divert and or render harmless and to divert and negate close proximity airborne pathogens, such as influenza and severe acute respiratory syndrome, etc., and other airborne particulates transferred from an infected person towards the face of an unfortunate recipient at normal conversational distances apart from each other, and/or to divert and render harmless such airborne particulates.

However, as described in the prosecution history, the prior art, separately or in combination, do not teach or fairly suggest the following limitations as part of the totality of the claim:
if a respiration area of the second target exists within the range, condition an environment in the space using an air conditioning device that is controlled based on the estimation such that the respiration area gets out of the range.

While Carr (US 2014/0363333 A1) further teaches operating the system when a presence detector indicates people are present, and Chen et al. (C. Chen, C.H. Lin, Z. Jiang, Q. Chen, Simplified models for exhaled airflow from a cough with the mouth covered, December 2014, Indoor Air/International Journal of Indoor Environment and Health, Volume 24, Issue 6, Pages 580-591) teaches predicting the exhaled airflow from a covered and uncovered cough, the prior art do not teach if a respiration area of the second target exists within the range, condition an environment in the space using an air conditioning device that is controlled based on the estimation such that the respiration area gets out of the range, as recited in the claim and as part of the totality of the claim.

Independent claim 12 includes similar limitations and reasons for allowance as independent claim 1.
Claims 2-11 are dependent claims of claim 1. The claim 1 is allowable, and therefore, claims 2-11 are allowable.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116